 

 

Case 3:19-mj-05197-JRC Document 1  Filegggsyaane mays

 

 

~~ ~

AO 442 (Rev PLVEL) Arrest Warrant

 

 

BY

 

FILED

 

RECEIVED

 

Oct 03, 2019

CLERK U.S. DISTRICT COURT

LODGED

WESTERN DISTRICT OF WASHINGTON AT TACOMA

DEPUTY

 

UNITED STATES DISTRICT COURT

for the
District of Arizona
United States of America
v.
Case No, CR-19-00782-PHX-SPL
)
) ~
Jimmy Zavala, Jr. SEALED

 

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

thame of person to be arrested) __Sirnmy Zavala, Jr

 

who is accused of an offense or violation based on the following document filed with the court:

@& Indictment © Superseding Indictment © Information © Superseding Information © Complaint
© Probation Violation Petition © Supervised Release Violation Petition | © Violation Notice (1 Order of the Court

This offense is briefly described as follows:
Count 1 - 18:924(a}(1)(A) - False Statement in Connection with Acquisition of a Firearm

Count 2 - 18:922(a)(9) and 924(a)(1)(D) - Receipt of a Firearm by a Person Who Does Not Reside in Any State

Date: 07/03/2019

Issuing officer's signature

City and state: _ Phoenix, Arizona

 

Printed name and title

S. Quinones, Deputy Clerk

 

Return

 

This warrant was received on (date)
at (city and state)

, and the person was arrested on (date)

 

Date:

 

"Arresting officer's signature

 

Printed name and title

 

 

 
Case 3:19-mj-05197-JRC Document Filed Los Rel We FHATIG-S | q7 :

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

 

District of Arizona

United States of America

 

 

 

 

v. )
CR-19-00782-AHX.SeL——FILED. LODGED
5 Case No. RECEIVED
OCT 03 2019
Jimmy Zavala, Jr. )
Deferidant WESTERN CT OT OF WASHINGTON. iT TACOMA
ARREST WARRANT = pepur

To: Any authorized law enforcement officer.

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) —_ Jimmy Zavala, Jr. >

 

who is accused of an offense or violation based on the following document filed with the court:

Indictment © Superseding Indictment © Information © Superseding Information © Complaint
Probation Violation Petition { Supervised Release Violation Petition | Violation Notice O Order of the Court

This offense is briefly described as follows:

Count 1 = 18:924(a)(1)(A) - False Statement in Connection with Acquisition of a Firearm

Count 2 - 18:922(a)(9) and 924(a)(1)(D) - Receipt of a Firearm by a Person Who Does Not Reside in Any State

 

~
Date: 07/03/2019 \ -
\ Issuing officer's signature
City and state: Phoenix, Arizona S. Quinones, Deputy Clerk

 

 

Printed name and fitle

 

Return

 

This warrant was received on (date) Us jf [ 4 , and the person was arrested on (date) fy f 5
at (city and state) / 4 pal .

Lites Coun +4

Date: _// 2/75 LT

Arresting officer's signature

Lt lh war PP S14.

Printed name and title @

 

 

 

 

 
oo HN DH NH FP W LH =

wN NN _
eea RERBREBSGeRAABEBRA S

Case 3:19-mj-05197-JRC Document1 Filed 10/03/19 Page 3 of 5

rans m

 

FILED = ___ LODGED
__ReceNED _/coPY

JUL 02 2019
CLERK U $ DISTRICT COURT

DIS F ARIZONA
BY. M DEPUTY

REDACTED FOR
PUBLIC DISCLOSURE

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

United States of America, CR-19-00782-PHX-SPL (MHB)

Plaintiff,
INDICTMENT

vs.
VIO:

Jimmy Zavala, Jr., 18 U.S.C. § 924(a)(1)(A)

False Statement in Connection
Defendant. with Acquisition of a Firearm)
Count 1

18 U.S.C. § 922(a)(9) and
924(a)(1)(D)
eceipt of a Firearm by a Person
ho Not Reside in Any State)
Count 2

U.S.C. §§ 924 (d) and 981
be) i353 md BUSC
(c)

18 U
21U
ar
orfeiture Allegation)

 

 

 

THE GRAND JURY CHARGES:
COUNT 1
On or about February 13, 2017, in the District of Arizona, JIMMY ZAVALA JR.,
knowingly made a false statement and representation to USA Pawn and Jewelry, a business
licensed under the provisions of Chapter 44 of Title 18, United States Code, with respect
to information required to be kept in records of USA Pawn and Jewelry, in that JIMMY
ZAVALA JR., did execute a Department of Justice Bureau of Alcohol, Tobacco, Firearms,

and Explosives Form 4473, Firearm Transaction Report, stating that his current residence

 
wo oOo nN DN TH RR WH NO =

eb NM &
BNRRERBESSSURAESEAS

 

Case 3:19-mj-05197-JRC Document1 Filed 10/03/19 Page 4 of 5

~ o

was 830 S. 8" Ave., Yuma, Arizona 85364, whereas in truth and fact, JIMMY ZAVALA
JR. knew that he resided at a different address in Mexico.

In violation of Title 18, United States Code, Section 924(a)(1)(A).

COUNT 2

On or about April 21, 2016, in the District of Arizona, defendant, JIMMY ZAVALA
JR., not being a licensed importer, manufacturer, dealer, and collector of firearms, within
the meaning of Chapter 44, Title 18, United States Code, did willfully receive a firearm,
that is, a Smith & Wesson 9mm pistol, serial number FWJ8824, from Sprague ’s Sports, a
business licensed under the provisions of Chapter 44 of Title 18, United States Code, and
at that time, did not reside in any State of the United States, and in fact lived in Mexico.

In violation of Title 18, United States Code, Sections 922(a)(9) and 924(a\(1)(D).

FO ALLEGATION

The Grand Jury realleges and incorporates the allegations of Counts One and Two
of this Indictment, which are incorporated by reference as though fully set forth herein.
Pursuant to Title 18 United States Code, Sections 924(d) and 981, Title 21, United
States Code, Section 853, and Title 28, United States Code, Section 2461(c), and upon
conviction of one or more of the offenses alleged in Count One and Two of this Indictment,
the defendant shall forfeit to the United States of America all right, title, and interest in (a)
any property constituting, or derived from, any proceeds the persons obtained, directly or
indirectly, as the result of the offense, and (b) any of the defendants’ property used, or
intended to be used, in any manner or part, to commit, or to facilitate the commission of
such offense.
If any of the above-described forfeitable property, as a result of any act or omission
of the defendant: |
(1) cannot be located upon the exercise of due diligence,
(2) has been transferred or sold to, or deposited with, a third party,

-2-

 

 
oc oe NA WH B® WwW LP =

NM MW NN No
SS ararS Sst sseseranzrsases

 

Case 3:19-mj-05197-JRC Document1 Filed 10/03/19 Page 5 of5

a a

(3) has been placed beyond the jurisdiction of the court,

(4) has been substantially diminished in value, or

(5) has been commingled with other property which cannot be divided

without difficulty, it is the intent of the United States to seek forfeiture of any

other property of said defendant-up to the value of the above-described

forfeitable property, pursuant to 21 U.S.C. Section 853(p). |

All in accordance with Title 18, United States Code, Sections 924(d) and 981, Title

21 United States Code, Section 853, Title 28, United States Code, Section 2461(c) and

‘Rule 32.2, Federal Rules of Criminal Procedure.

A TRUE BILL

Date: July 2, 2019

MICHAEL BAILEY
United States Attorney
District of Arizona

 

. DAY
Assistant U.S. Attorney

ay a 1 [3109
Seaateeacinae

 

 
